8. Economic Recovery Programme: energy projects (
on behalf of the PPE-DE Group. - (DE) Madam President, after consulting briefly with the rapporteur, we agreed that paragraphs 2, 3 and 5 of the legislative resolution should be adjusted. I would suggest the following English text for paragraph 2:
'Considers that the reference amount indicated in the legislative proposal is compatible with the multiannual financial framework as the latter has been revised;'
In paragraph 3, the first sentence should be deleted, the rest remaining unchanged: 'Recalls that any redeployment that would lead...' and so on.
Paragraph 5: 'Recalls that the legislative process has been completed after the financing of the programme has been agreed;'.